UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2242


JOHN MERRITT JAMES,

                    Plaintiff - Appellant,

             v.

WEST VIRGINIA SUPREME COURT OF APPEALS,

                    Defendant - Appellee.



Appeal from the United States District Court for the Southern District of West Virginia,
at Charleston. Thomas E. Johnston, Chief District Judge. (2:16-cv-03926)


Submitted: April 4, 2019                                          Decided: April 8, 2019


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


John Merritt James, Appellant Pro Se. Billie Jo Streyle, MACCORKLE LAVENDER,
PLLC, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      John Merritt James appeals the district court’s order adopting the magistrate

judge’s recommendation to dismiss his civil complaint for lack of subject matter

jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. James v. West Va. Supreme Court of

Appeals, No. 2:16-cv-03926 (S.D.W. Va. Sept. 26, 2018).          We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2